SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

412
KA 11-02441
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, VALENTINO, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                 MEMORANDUM AND ORDER

LAWRENCE COLVIN, DEFENDANT-APPELLANT.


KATHLEEN E. CASEY, BARKER, FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered June 30, 2011. The judgment convicted
defendant, upon his plea of guilty, of attempted robbery in the first
degree and robbery in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him upon
his plea of guilty of attempted robbery in the first degree (Penal Law
§§ 110.00, 160.15 [4]) and robbery in the third degree (§ 160.05).
Contrary to defendant’s contention, the record establishes that he
knowingly, voluntarily and intelligently waived the right to appeal (see
generally People v Lopez, 6 NY3d 248, 256), and that valid waiver
forecloses any challenge by defendant to the severity of the sentence
(see id. at 255; see generally People v Lococo, 92 NY2d 825, 827; People
v Hidalgo, 91 NY2d 733, 737).




Entered:   April 26, 2013                          Frances E. Cafarell
                                                   Clerk of the Court